Citation Nr: 0508440	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for a video hearing before a 
Veterans Law Judge of the Board on February 4, 2005.  Notice 
was mailed to the veteran in December 2004.  

In September 2004, the veteran notified VA of his new 
address.  The December 2004 notice, however, was sent to his 
old address.  

The Board finds that the veteran must be given the 
opportunity to testify at a hearing before a Veterans Law 
Judge. 

Therefore, this appeal is remanded to the RO for the 
following action:

The RO should take appropriate steps to 
contact the veteran at his current 
address of record (please see VA Form 21-
4138, received on September 20, 2004) in 
order to ascertain whether he is still 
wishes to testify at a video hearing 
before a Veterans Law Judge following the 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2004).  
Based on his response, the RO should 
undertake all indicated action.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



